Citation Nr: 1801802	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-09 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased disability rating greater than 70 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel




INTRODUCTION

The Veteran had active service in the U.S. Navy from September 2000 to July 2007, including service in Iraq.  His awards and decorations include the Combat Action Ribbon, among others.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2015, the Board remanded the increased rating issue currently on appeal for further development.  The case has since been returned from the RO to the Board for appellate review.  In the same September 2015 Board decision, the Board adjudicated several other issues that are no longer on appeal.  


FINDING OF FACT

The Veteran's service-connected PTSD with alcohol abuse is manifested by psychiatric symptoms causing occupational and social impairment, with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria are not met for an increased rating greater than 70 percent for the Veteran's service-connected PTSD with alcohol abuse.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

For the increased rating issue on appeal, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

II.  Increased Rating Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected psychiatric disability.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

Mental health disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  

In the present case, the RO certified the Veteran's appeal to the Board in March 2015, which is after August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.  Regardless, the Board is cognizant that DSM-IV diagnoses and GAF scores are still evidence that should be considered in assessing claims.  The regulation change does not remove the previous diagnoses and GAF scores from the record; they are still evidence that has to be considered and weighed.  See VBA Live Manual, M21-1, Part III.iv.3.A.6.e (DSM-5 and Mental Disorders Specialty Examinations); Part III.iv.4.H.1.k. (Removal of the GAF Score From the DSM and Assigning Evaluations Based on Prior GAF Score).

As provided by the General Rating Formula, a 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.   

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

A veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

The Federal Circuit has clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency, or duration, but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  Id.  The 70 percent disability rating regulation, in particular, contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies "in most areas."  Id.  Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level.  Id. at 117.  

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  Stated another way, GAF scores may be considered in assigning the appropriate disability rating, but they are not the dispositive element in rating the level of impairment.  See Caluza, 7 Vet. App. at 506.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 31 to 40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DSM-IV at 46-47.  A score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The Veteran's service-connected PTSD is currently assigned a 70 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective from July 25, 2011.  

The Veteran filed an increased rating claim for his service-connected PTSD disability in July 2011.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  Therefore, in the present case, the Board must consider whether there have been times when his PTSD disability has been more severe than at others back to July 2010 (one year before the increased rating was filed), and rate it accordingly.  

However, the Board is also cognizant that 38 C.F.R. §§ 4.1 and 4.2 require VA adjudicators to view each disability "in relation to its history" to "accurately reflect the elements of disability present," respectively.  See Jones v. Shinseki, 26 Vet. App. 56, 62 (2012); see also Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (discussing 38 C.F.R. §§ 4.1 and 4.2 and stating that, although the veteran was "only entitled to disability compensation for the period after ... the date he filed his original claim for benefits," VA regulations still require the disability to be "evaluated in light of its whole recorded history").

At the outset, in addition to the veteran's service-connected PTSD, probative medical evidence of record has associated the Veteran's alcohol abuse with his service-connected PTSD.  See e.g., July 2011 VA psychiatric examination; August 2012 VA emergency room records; March 2014 VA mental health outpatient note; February 2016 VA psychiatric examination.  The alcohol use disability has not been officially service-connected by the RO.  However, the February 2016 VA psychiatric examination opined that the Veteran's alcohol use and PTSD have the same etiology.  The VA examiner assessed the Veteran is using alcohol to cope with symptoms of PTSD - therefore "the PTSD and alcohol use are related and cannot be considered separate disorders."  Since his PTSD and his alcohol use disorder are from the same etiology, the VA examiner further surmised it would be mere speculation to determine how much of the Veteran's impairment is from PTSD vs. how much of the impairment is from alcohol use disorder.  When it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition (such as an alcohol abuse disorder), 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the veteran's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  Consequently, the Board will consider all the veteran's psychiatric symptoms without differentiating between his PTSD and alcohol use disorders.  

Upon review of the evidence, the Veteran does not meet the criteria for a 100 percent evaluation for his service-connected PTSD with alcohol abuse.  38 C.F.R. § 4.7.  That is, the medical and lay evidence of record is not indicative of someone with psychiatric symptomatology causing total occupational and social impairment, which is required for the 100 percent rating.  38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 100 percent criteria under the General Rating Formula, but causing the appropriate level of occupational and social impairment for a 100 percent rating, under the General Rating Formula.  See again Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In making this determination, the Board has reviewed both the medical and lay evidence of record, including the lay statements from the Veteran and his representative; VA treatment records dated from 2010 to 2014; and VA psychiatric examinations dated in July 2011 and February 2016.

In particular, the following evidence of record is not supportive of a higher 100 percent rating for PTSD with alcohol abuse:  

A September 2010 VA suicide risk screening was negative.  The Veteran denied the following: feeling hopeless about the present or future; thoughts or a plan about taking his own life; and any previous suicide attempt.   

A September 2010 VA primary care outpatient initial evaluation note indicated the Veteran was on Ambien for sleep impairment, without much help.  His mental status was oriented to time, place, and person.  His speech was clear and smoothly enunciated.  He comprehends directions.  He was too busy with his job to seek treatment for PTSD, but wants to seek it now.  He denied sadness, depression, and nightmares. 

A September 2010 VA PTSD screen was positive.  The Veteran reported nightmares, avoidance, hypervigilance, but denied numbness or detachment from people or activities or surroundings.  A latter July 2011 PTSD screen was the same, except the Veteran now reported hypervigilance.  

VA depression screens dated in September 2010, January 2011, July 2011, and August 2012 were negative.  The Veteran denied having little interest or pleasure in activities, and denied depression, hopelessness, or feeling down.

A January 2011 VA primary care outpatient note documented poor sleep despite Ambien, nightmares about his time in the service, and screaming in his sleep per his girlfriend.  An evaluation for PTSD was recommended.  

A June 2011 VA primary care outpatient note stated the Veteran was concerned his PTSD symptoms were worsening due to nightmares, isolation from his longtime friends, and crying.  He is divorced.  But it was noted he still works in his job for the VA, and he has a girlfriend.  

A July 2011 VA MDD screen indicated the Veteran had several days of little interest or pleasure in activities, depression, hopelessness or feeling down.

At a July 2011 VA psychiatric examination a GAF score of 40 was recorded - indicative of major impairment in several areas, but not total occupational and social impairment.  Although the VA examiner's use of this descriptive term is not altogether dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

More importantly, the July 2011 VA psychiatric examiner concluded the Veteran's level of occupational and social impairment was "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  This is indicative of a 70 percent rating under 38 C.F.R. § 4.130.  It was noted the Veteran was working at the VAMC in New York City in an administrative position.  There was a history of the Veteran taking Ambien for recurrent sleep problems and Celexa for his mood.  He periodically drinks alcohol as a sedative for sleep.  He has crying episodes, and difficulty with noise and crowds.  The Veteran reported a variety of PTSD symptoms - recurring and distressing dreams of in-service trauma, difficulty coping when encountering reminders of the traumatic in-service events, avoidance of stimuli associated with the in-service trauma, restricted affect, diminished participation in activities, avoidance, insomnia, hypervigilance, and irritability.  His psychiatric symptoms also included anxiety, flat affect, disturbances in motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, and inability to establish and maintain effective relationships.  

However, the July 2011 VA psychiatric examiner found that the Veteran was able to manage his financial affairs, which provides evidence again total impairment.   

An August 2012 VA psychiatry outpatient E&M note reflected the Veteran takes Zoloft and Xanax for his PTSD.  He is still able to work full-time at the VA Regional Office in New York as a claims investigator.  He is divorced.  He was able to participate in hobbies of reading, writing, and exercise.  He exhibits occasional nightmares and intrusive thoughts.  He avoids conversations and reminders of the war.  He describes physiological reactivity including shortness of breath and sweating.  He describes a sense of a foreshortened future, emotional numbing, hypervigilance, increased irritability, sleep disturbance (4-5 hours of intermittent sleep), and exaggerated startled response to loud sounds.  But he denies flashbacks, memory impairment, or difficulty concentrating.  He also states he has no history of feeling suicidal or of violence or assaulting others.  He denies psychotic symptoms or mood swings.  He did begin having panic attacks in July 2012.  His panic symptoms improved after taking Sertraline.

The August 2012 VA psychiatry outpatient E&M note established that upon examination, the Veteran's appearance and behavior were cooperative and reasonable.  His grooming was appropriate.  His mood was anxious and dysphoric.  His affect was congruent with mood.  He did not have hallucinations or illusions.
His thought process and association were normal and coherent.  There was no unusual thought content.  His speech was with normal rate and rhythm.  His language, attention span, concentration, and memory were intact.  His insight and judgment were good.  He was observed to be alert and attentive and oriented x 3.  He stated he was meeting friends soon.  VA medical personnel assigned a GAF score of 58, indicative of only "moderate" impairment, but not of total occupational and social impairment.  

An August 2012 VA psychiatry medication management note recorded that the Veteran did not pose a risk to himself or others.  He has stable housing, stable employment, and was "highly motivated" to use treatment to achieve his goals.  He did report panic attacks, chest tightness, sweating, sleep impairment, nervousness, irritability, and difficulty with his social environment.  He takes mirtazapine and sertraline for depression, as well as lorazepam as needed for anxiety.  

VA hospital ER records dated in August 2012 documented 2-3 panic attacks in the last three weeks for the Veteran, treated effectively with Xanax.  When discharged, his behavior was "calm."  He was alert and oriented, with an ability to learn.  He was ambulatory.  He reported he still works as a clerk at the VA Regional Office.  He had a negative suicide screen.  Upon examination, his general appearance was well-dressed and groomed, cooperative, and pleasant.  He was in no distress.  He had good eye contact.  His speech was of a normal rate and tone.  His mood & affect were stated to be "not happy not sad" with full range.  His thought processes were goal-directed.  His associations were normal.  His thought content had no hallucinations or delusions.  His insight and judgment were good.  His orientation was x 3.  He denied suicidal or homicidal ideation.  But he did report drinking three days a week.  And he did exhibit positive flashbacks four times a week, with nightmares of war.  VA medical personnel added sertraline for anxiety and PTSD and Ativan for panic attacks.  VA medical personnel assigned a GAF score of 60, indicative of only "moderate" impairment, but not of total occupational and social impairment.  

A September 2012 VA primary care note commented that the Veteran reported PTSD symptoms.  He was referred to psychiatric treatment at his last visit, but missed the appointment.  He has since developed panic attacks, and is now scheduled for a PTSD evaluation.  He takes Zoloft and Ativan.  He still works for VA as a service representative.  He has one female partner.  

An October 2012 VA primary care note indicated the Veteran feels "numb" with Zoloft.

An October 2012 VA mental health outpatient note discussed the findings of a 25 minute individual psychotherapy session with medication management.  The Veteran reported taking Sertraline and Mirtazapine as prescribed without side effects.  He works full-time, enjoys reading and working out at the gym.  The Veteran's appearance and behavior was casually dressed and neatly groomed.  His affect was mood congruent with full range of mood.  His speech was normal rate, rhythm, and volume.  For perception, he denied hallucinations.  His thought processes were logical and goal-directed.  As to thought content, he denied delusions and obsessions.  He also denied suicide and homicide ideation, intent, and plan.  His concentration, attention, and memory were intact.  His insight and judgment were good.  He was observed to be oriented to time, place, and person.  He did report nightmares, sleep disturbance, and anxiety.  His Sertraline dose was increased.  

A February 2014 VA MDD screen documented the Veteran's report of several days of little interest or pleasure in activities, depression, hopelessness or feeling down.

A February 2014 VA primary care outpatient note remarked the Veteran was still on medication for PTSD.  He still works at VA as a service representative.  He remains with one female partner.

A March 2014 VA mental health outpatient note discussed the findings of a 60 minute individual psychotherapy session with medication management.  The Veteran agreed to a trial of Bupropion for depression and Buspar for anxiety.  He needs individual psychotherapy.  The Veteran's appearance and behavior was casually dressed, with a mustache and chin beard.  His behavior was cooperative, pleasant, with good eye contact.  His affect was mood congruent.  His speech was normal rate, rhythm, and volume.  For perception, he denied hallucinations.  His thought processes were logical and goal-directed.  As to thought content, he denied delusions and obsessions.  He also denied suicide and homicide ideation, intent, and plan.  His concentration and attention were intact.  His insight and judgment were good.  He was observed to be oriented to time, place, and person.  But he did exhibit short-term memory impairment.  He did report nightmares, sleep disturbance, panic attacks, avoidance of crowds, and anxiety.  He was socially isolated.  He had not been in contact with family.  He engages in alcohol abuse five times a week.  He was not interested in participating in therapeutic groups.  

A March 2014 VA psychiatry medication management note recorded that the Veteran did not pose a risk to himself or others.  He has stable housing, stable employment, and was "highly motivated" to use treatment to achieve his goals.  He did report panic attacks, chest tightness, sweating, sleep impairment, nervousness, and irritability.  He takes Bupropion for depression and Buspar for anxiety.  However, he expressed that he needed to improve his emotional state.  

In a March 2014 VA Form 9, the Veteran contended that his PTSD symptoms were worsening.  He referenced several visits to the ER for severe panic attacks.  The Board emphasizes that continuous panic attacks are already encompassed within the criteria for a 70 percent rating.  38 C.F.R. § 4.130.   

A February 2016 VA psychiatric examiner diagnosed the Veteran with PTSD and alcohol use disorder.  Due to his associated alcohol use disorder, the Veteran was drinking instead of engaging in other social activities.  He was also late to work because of hangovers.  He stated that since 2011, he has been drinking 4-5 times a week.  He is drinking as soon as he gets off from work.  He goes into work late because of hangovers.  When he does not drink, he can't sleep because his mind goes 1000 miles an hour.  In place of social and other activities, he drinks.  

At the February 2016 VA psychiatric examination, the Veteran also reported ongoing PTSD symptoms.  He has ongoing intrusive thoughts.  He has insomnia and nightmares at night.  He is socially isolated, and he keeps to himself at work.  He notes that he gets panic attacks daily whenever he gets behind the wheel of the car. He avoids driving because it reminds him of deployment.  He was very anxious with trains in New York City, therefore he walked everywhere.  He notes that his anger and irritability was worsening, and therefore he moved to San Diego.  All of his friends and family were in New York City.  He was very close with his family growing up, but recently he was having anger outbursts with his family.  He moved away from them to have more distance.  He is now estranged from his family.  He also was having anger outbursts at work.  When he started his new VA job in San Diego, he told his new supervisor about his anger issues.  He recently got into a fist fight with a stranger.  Sometimes his grooming is poor.  He can go a week without brushing his teeth.  He can go two weeks without taking a shower.  Sometimes when he is alone, he will scream out curse words or other things in his head.  He is easily tearful, sad, and depressed.  He reports that at times, he would have thoughts of worthlessness, but denies active suicidal ideation or homicide ideation.  

At the February 2016 VA psychiatric examination, it was noted that after his last VA examination in 2011, the Veteran now lives by himself.  He spends his free time staying at home and drinking alcohol.  He has no friends at all.  When he moved to San Diego, he began working at the Mission Valley VA.  He gets along with everyone he works with.  He does not have any major issues with people, but he keeps to himself.  His work quality is okay.  Sometimes he is late to work, but stays later to catch up.   He is no longer on medication or in therapy since coming to San Diego.  But he has no psychiatric hospitalizations or suicide attempts, although he has experienced panic attacks and five visits to the ER as a result of his PTSD.   

The February 2016 VA psychiatric examiner recorded a GAF score of 38 - indicative of major impairment in several areas, but not total occupational and social impairment.  More importantly, the February 2016 VA psychiatric examiner concluded the Veteran's level of occupational and social impairment was "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  This is indicative of a 70 percent rating under 38 C.F.R. § 4.130.  

At the February 2016 VA psychiatric examination, the Veteran reported various common symptoms of PTSD.  In addition, the VA examiner assessed the following:  depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbances of motivation and mood,  difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, impaired impulse control, such as unprovoked irritability with periods of violence, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  It was noted that the Veteran's PTSD symptoms were "worsening."  

With regard to total occupational impairment, the Veteran has been able to maintain full-time work with the VA both in New York and San Diego.  No VA medical professional of record has assessed total occupational impairment for the Veteran as the result of his PTSD and alcohol abuse.  Additionally, the Veteran has not alleged total occupational impairment due to his PTSD.  Thus, total occupational impairment due to PTSD and alcohol abuse is not established by the evidence of record.    

Moreover, the Board has determined that the Veteran does not have total social impairment.  See 38 C.F.R. § 4.130.  Thus, he can still maintain some relationships, albeit with significant limitations and tension.  More recently, he is estranged from family, has not made new friends, but still is able to interact and get along with others, including his co-workers.  Moreover, the Board notes that the 70 percent evaluation the Veteran has for PTSD encompasses an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.   In short, no medical or lay evidence of record reveals total social impairment for the Veteran during the course of the appeal.

The Board acknowledges that in several scattered instances during the appeal period, the Veteran exhibited some of the symptoms listed under the 100 percent rating criteria - intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  See July 2011 and February 2014 MDD screens; February 2016 VA psychiatric examination (failing to shower and brush teeth and poor grooming).  However, the severity, frequency and duration of these symptoms are in question because in many instances in the record as alluded to above, the Veteran did not exhibit this symptomatology or explicitly denied this symptomatology.  See various VA mental health treatment records and examinations referenced above dated from 2010 to 2014.  

Most importantly, given the limited severity and frequency and duration of his intermittent inability to perform activities of daily living and lack of maintenance of minimal personal hygiene, psychiatric symptomatology causing occupational and social impairment with deficiencies in most areas is not shown.  See again Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).  In summary, the evidence of record weighs more heavily against an increased 100 percent rating during the appeal period.  The Veteran is adequately compensated for his level of occupational and social impairment due to his PTSD by way of a 70 percent rating during the appeal period.    

Accordingly, the Board finds that the evidence of record does not support an increased rating greater than 70 percent for the service-connected PTSD with alcohol abuse.  38 C.F.R. § 4.3.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

An increased disability rating greater than 70 percent for PTSD with alcohol abuse is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


